PER CURIAM.
Appellants in appeal no. 88-2331, Resorts of Key Largo, Inc. and Michael R. Denault, who were defendants below, seek reversal of a final judgment, contending that the summaries extracted from plaintiff’s financial records were insufficient to prove plaintiffs damages. We conclude that the trial court properly admitted the summaries in compliance with Sandegren v. State ex rel. Sarasota County Public Hospital Board, 397 So.2d 657, 661 (Fla.1981), and the Florida Evidence Code, § 90.956, Florida Statutes (1987). Accordingly the final judgment is affirmed.
In appeal no. 88-2934 we agree that appellant Gerardo Philippon, who was plaintiff below, was entitled to prejudgment interest. Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985). This *375record supports an award beginning November 20, 1985, when the keys were surrendered to the landlord and the deposit was returned to the tenant. The order under review is reversed and remanded for entry of a judgment for prejudgment interest.
Affirmed in part, reversed in part and remanded for further proceedings.